

115 HR 1576 IH: Innovation Corps Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1576IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Ms. Matsui introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Commerce to establish a job-training grant program for workers displaced
			 by automation and to establish an Innovation Corps to enable recent
			 college graduates to volunteer in job-training programs for workers
			 displaced by automation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Innovation Corps Act of 2017. 2.FindingsCongress finds the following:
 (1)The acceleration of artificial intelligence is enabling the automation of jobs that have traditionally required human labor.
 (2)Such automation opens up new opportunities for individuals, the economy, and society, but such automation also has the potential to disrupt the employment landscape for millions of people in the United States.
 (3)The potential for artificial intelligence to improve the livelihoods and quality of life for the United States workforce over the long run depends on the institutions and policies in place.
 (4)Job training for dislocated workers in the skills needed in the innovation economy will be critical to maintaining the stability of the larger economy and individual families.
 (5)Young people are often well equipped to adapt to changes in technology and may be able to provide unique expertise in retraining dislocated workers.
 (6)The outstanding balance of Federal student loans now exceeds $1 trillion. This debt burden is limiting the ability of recent graduates to fully participate in the economy.
			3.Job-training grant program for workers displaced by automation
 (a)EstablishmentThe Secretary of Commerce, in consultation with the Chief Executive Officer of the Corporation for National and Community Service, shall establish a competitive program to make grants to institutions of higher education to establish or enhance education programs that retrain workers displaced from their jobs by automation to provide such workers with skills needed for jobs in the STEM fields.
 (b)Management planNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 5 years thereafter, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate a management plan for the grant program established under this section. The plan shall include the organization, structure, and funding profiles of the grant program for the 6 years following the submission of the plan.
 (c)EligibilityThe Secretary may only make a grant under this section to an institution of higher education that submits an application at such time, in such form, and accompanied by such information and assurances as the Secretary may require.
 (d)Use of fundsAn institution of higher education that receives a grant under this section shall use the grant funds for one or more education programs that retrain workers displaced, or at risk of future displacement, from their jobs by automation in order to enable such workers to reenter the workforce in jobs in the STEM fields.
 (e)Conditions for receipt of grant fundsAn institution of higher education may not receive grant funds under this section unless the institution meets the following requirements:
 (1)The institution certifies that each education program for which the institution receives grant funds provides workers with training in skills needed for jobs in the STEM fields.
 (2)The institution uses graduate volunteers to assist with the education program for which the institution receives grant funds.
 (f)Maximum amount of grantA grant under this section may not exceed $5,000,000. (g)Rules prescribing selection criteriaNot later than 180 days after the date of the enactment of this Act, after a public comment period of not less than 60 days, the Secretary shall issue rules prescribing the criteria for selection of an institution of higher education to receive a grant under this section. Such criteria shall include performance requirements for an education program for which an institution of higher education receives grant funds. The Secretary shall update such rules as necessary.
 (h)Rules for grant administrationNot later than 180 days after the date of the enactment of this Act, after a public comment period of not less than 60 days, the Secretary shall issue rules to ensure that grants under this section are made and administered in an accountable fashion in order to prevent waste, fraud, and abuse. The Secretary shall update such rules as necessary.
 (i)Deadline To begin making grantsThe Secretary shall begin making grants under this section not later than 1 year after the date of the enactment of this Act.
 (j)ReportsNot later than June 3 and December 31 of each year, the Inspector General of the Department of Commerce and the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that reviews the grant program established under this section during the 6 months preceding the submission of the report. Such report shall include any recommendations to address waste, fraud, and abuse in such program.
 (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $250,000,000, of which not more than 5 percent shall be available for the costs of administering the grant program established under this section, for each of the fiscal years 2018 through 2028.
			4.Innovation Corps
 (a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish an Innovation Corps whereby recent college graduates may volunteer, in an education program for which an institution of higher education receives (or is eligible to receive) a grant under section 3, to help retrain workers that have been displaced from their jobs by automation.
 (b)StipendThe Secretary shall pay a monthly stipend to each graduate volunteer in accordance with the rules issued under subsection (c)(4).
 (c)RulesNot later than 180 days after the date of the enactment of this Act, after a public comment period of not less than 60 days, the Secretary shall issue rules containing—
 (1)the eligibility requirements for graduate volunteers; (2)the application procedures to become a graduate volunteer;
 (3)the code of conduct for graduate volunteers; and (4)the amount of a monthly stipend for graduate volunteers sufficient to furnish graduate volunteers with housing, food, and transportation to and from the education program with which the graduate volunteer volunteers.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $250,000,000 for each of the fiscal years 2018 through 2028.
			5.Student loan deferment and forgiveness for graduate volunteers
 (a)Loan defermentSection 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended— (1)by striking or at the end of subparagraph (C);
 (2)by striking the period at the end of subparagraph (D) and inserting ; or; and (3)by adding at the end the following:
					
 (E)during which the borrower is serving as a graduate volunteer in the Innovation Corps established under section 4 of the Innovation Corps Act of 2017..
 (b)Loan forgivenessWith respect to any borrower of Federal student loans who completes 2 years of volunteer service as a graduate volunteer in the Innovation Corps established under section 4, the Secretary of Commerce shall repay, on behalf of such borrower, not more than $100,000 of the balance of principal and interest due on such loans as of the date of completion of such service.
 6.DefinitionsIn this Act: (1)AutomationThe term automation means the introduction of machinery into any enterprise that is intended to, or has the effect of, replacing human labor.
 (2)Federal student loanThe term Federal student loan means a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Graduate volunteerThe term graduate volunteer means a recent college graduate who volunteers in the Innovation Corps established under section 4.
 (5)Recent college graduateThe term recent college graduate means an individual who has graduated from an institution of higher education not more than 2 years before applying to become a graduate volunteer in the Innovation Corps established under section 4.
 (6)SecretaryThe term Secretary means the Secretary of Commerce. (7)STEM fieldThe term STEM field means science, technology, engineering, or mathematics.
			